Case: 16-11225      Document: 00514215401         Page: 1    Date Filed: 10/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 16-11225
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                         October 30, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

RAYMONDO ACUNA, also known as Raymond Acuna,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-21-14


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Raymondo Acuna appeals his above-guidelines prison sentence for
possession with intent to distribute a controlled substance. He argues that his
sentence violates the Eighth Amendment because the sentence is grossly
disproportionate to the seriousness of his crime of conviction and thus
constitutes cruel and unusual punishment. We review his constitutional claim
de novo. United States v. Romero-Cruz, 201 F.3d 374, 377 (5th Cir. 2000).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11225    Document: 00514215401     Page: 2   Date Filed: 10/30/2017


                                 No. 16-11225

      Acuna’s assertion that his sentence violates the Eighth Amendment’s
prohibition against cruel and unusual punishment is without merit.          The
Eighth Amendment prohibits a sentence that is grossly disproportionate to the
severity of the crime for which it is imposed. Solem v. Helm, 463 U.S. 277, 288
(1983). When evaluating an Eighth Amendment proportionality challenge, we
make a threshold comparison between the gravity of the charged offense and
the severity of the sentence. McGruder v. Puckett, 954 F.2d 313, 315 (5th Cir.
1992). We look to Rummel v. Estelle, 445 U.S. 263 (1980), as a benchmark.
United States v. Gonzales, 121 F.3d 928, 943 (5th Cir. 1997), abrogated on other
grounds by United States v. O’Brien, 560 U.S. 218 (2010).
      The 200-month prison sentence is not grossly disproportionate to the
severity of Acuna’s drug offense when measured against the benchmark in
Rummel. See 445 U.S. at 284–85. Accordingly, Acuna’s Eighth Amendment
claim fails. See McGruder, 954 F.2d at 315–17.
      AFFIRMED.




                                       2